       Case 2:19-cv-00208-MHT-SRW Document 1 Filed 03/22/19 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA                      ••-•   r Por
                              NORTHERN DIVISION
                                                                             nAPI 22     P 12: Ot4
RUBY EDNA THOMAS,
                                                                                     ,ETT, CLI.c
                                                                             A P. ACf,
       Plaintiff,                                                            CiSTRICT COURT
                                                                                     Ti- r.:;r1" ;'.0 A

-vs-                                          Civil Case No.     \91 _CN- WS- NAWS-
DOLGENCORP,LLC.,a Foreign
Limited Liability Company,and
MAURICE MINNIFIELD,
an individual.
                                              TRIAL BY JURY REQUESTED

       Defendants.



                                       COMPLAINT



                            STATEMENT OF THE PARTIES

1.     Plaintiff Ruby Edna Thomas is a resident of Butler County, Alabama.

2.     Defendant Dolgencorp, LLC (hereinafter referenced as "DOLGENCORP")is an Foreign

       Limited Liability Company that does business in Butler County, Alabama.

3.     Defendant Maurice Minnifield (hereinafter referenced as "MINNIFIELD") is an

       individual who upon knowledge and belief is a resident of Autauga County, Alabama.

4.     At all times material to this action, Plaintiff was employed by DOLGENCORP at their

       Butler County, Alabama location.
      Case 2:19-cv-00208-MHT-SRW Document 1 Filed 03/22/19 Page 2 of 7



                                 JURISDICTION AND VENUE

5.     This action is brought pursuant to the statutory scheme set out under the FLSA,29 U.S.C.

       § 201 et seq. Specifically, this lawsuit seeks to remedy violations ofthe wage provisions

       ofthe FLSA by Defendants. Defendants' actions has deprived Plaintiff oflawful wages.

6.     Furthermore, Plaintiff brings this action pursuant to Title VII of the Civil Rights Act of

       1964,42 U.S.C. 2000e, et m,as amended by the Civil Rights Act of 1991.

7.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

       and 1332. Venue is proper in the Middle District of Alabama under 28 U.S.C. § 1391(b).

8.     DOLGENCORP is subject to personal jurisdiction in the State of Alabama for the

       purpose ofthis lawsuit.

9.     This action is brought within the State where the unlawful employrnent practices were

       committed, making venue proper under 42 U.S.C. 2000e-5(0(3).

10.    At all times material to this action, DOLGENCORP was an enterprise engaged in

       commerce or in the production of goods for commerce as defined by § 203(s)(1) of the

       FLSA.

11.    At all times relevant to this action, DOLGENCORP was an "employer" ofthe Plaintiff as

       defined by § 203(e)(1) of the FLSA.

12.    At all times material to this action, Plaintiff was an "employee of DOLGENCORP as

       defined by § 203(e)(1) of the FLSA, and worked for DOLGENCORP within the territory

       ofthe United States within three (3) years preceding the filing ofthis lawsuit.

13.    The provisions set forth in §§ 206 and 207 of the FLSA applies to DOLGENCORP and

       the Plaintiff and covered by this section while Plaintiff was employed.

14.    Plaintiffs claims are authorized by 28 U.S.C. § § 2201 and 2202(declaratory judgments),
      Case 2:19-cv-00208-MHT-SRW Document 1 Filed 03/22/19 Page 3 of 7



      and Fed. R. Civ. P. Rule 57.

                                 STATEMENT OF FACTS

15.   Plaintiff was employed by DOLGENCORP as store manager.

16.   As store manager, Plaintiff worked 40-80 hours each week. Plaintiff was compensated

      on a salary basis.

17.    While employed by DOLGENCORP,Plaintiff often worked overtime for which she was

      not paid.

18.   DOLGENCORP knew Plaintiff worked off the clock and knew she was not paid

      overtime for all hours worked.

19.   DOLGENCORP failed to keep fair and accurate time records for all hours worked.

20.   DOLGENCORP conduct toward Plaintiff of denying overtime wages, requiring

      employees to work off the clock, and not keeping accurate payroll records was part of a

      pattern and practice of wrongful conduct that involved Plaintiff and other hourly

      employees.

21.   Plaintiff Ruby Edna Thomas was employed by Defendant DOLGENCORP for more than

      twenty-four years. The Plaintiff had never received a write up or disciplinary action.

22.   In April 2017, Defendant MINNIFIELD became the District Manager.

23.   The Plaintiff was informed Defendant MINNIFIELD said "he wanted to get rid of the

      Plaintiff because he was told she was an old racist white woman".

24.   On October 3, 2018, the Plaintiff was terminated for alleged inappropriate conduct.

      Plaintiff was informed the inappropriate conduct was in the form of an alleged

      conversation someone claimed to overhear the Plaintiff saying "if I can ever get rid of

      this one I will never hire another one". The Plaintiff never made this statement.
      Case 2:19-cv-00208-MHT-SRW Document 1 Filed 03/22/19 Page 4 of 7



25.    Based on the foregoing, Plaintiff Ruby Edna Thomas states she was subject to race

       discrimination, in violation of Title VII, 42 U.S.C. §2000(e) and 42 U.S.C. §§ 1981 and

       1981 (a). As a result of the illegal discrimination practiced against her, Plaintiff Ruby

       Edna Thomas has lost valuable income and incurred legal cost. Further, Plaintiff Ruby

       Edna Thomas has suffered mental and emotional anguish.

26.    At no time did the Plaintiff ever commit any ofthe accused acts, and the Defendants have

       no proof otherwise.

                                         COUNT ONE
                                           (FLSA)

27.    Plaintiff realleges paragraphs 1 through 26 ofthe Complaint as if set out here in full.

28.    DOLGENCORP intentionally failed and/or refused to pay Plaintiff in accordance with

       the wage provisions of§§ 20.
                                  6 and 207 ofthe FLSA.

29.    DOLGENCORP has been aware of the requirements of the FLSA and its corresponding

       regulations requiring it to provide Plaintiff with the minimum wage and overtime

       compensation.

30.    As a results of DOLGENCORP's violation of the FLSA, Plaintiff has suffered damages

       by failing to receive the minimum wage and/or overtime pay in accordance with §§ 206

       and 207 ofthe FLSA.

31.    DOLGENCORP's action in failing to compensate Plaintiff was willful.

32.    DOLGENCORP has not made a good faith effort to comply with §§ 206 and 207 of the

       FLSA.

WHEREFORE, PREMISES CONSIDERED, pursuant to § 216(b) of the FLSA, Plaintiffs

pray for the following relief:
      Case 2:19-cv-00208-MHT-SRW Document 1 Filed 03/22/19 Page 5 of 7



           a. Damages in the amount of unpaid compensation, plus an equal amount of

               liquidated damages, and prejudgment interest;

           b. Reasonable attorneys' fees, including the costs and expenses ofthis action; and

           c. Such other legal and equitable relief including, but not limited to, any injunctive

               and/or declaratory relief to which Plaintiffs may be entitled.

                                        COUNT TWO
                                   (Defamation Libel Per Se)

33.    Plaintiff realleges paragraphs 1 through 32 of the Complaint as if set out here in full.

34.    MINNIFIELD's acts of defamation slander per se, "he wanted to get rid of the Plaintiff

       because he was told she was an old racist white woman" was the oral communication to a

       third person of a false and malicious defamation subjecting the Plaintiff to disgrace,

       ridicule, odium, or contempt.

35.    As a proximate consequence of the M1NNIFIELD's acts of defamation slander per se,

       Plaintiff Ruby Edna Thomas was injured and damaged as described in paragraph 25

       herein above.

WHEREFORE, PREMISES CONSIDERED„ Plaintiff Ruby Edna Thomas demands

judgment against Defendants in such an amount a punitive and compensatory darnages as a

court may award, plus the costs and expenses which she shall incur as a result of this action.

                                      COUNT THREE
         (Plaintiffs First Cause of Action - Race, Gender,and Age Discrimination)

36.    Plaintiff realleges paragraphs 1 through 35 of the Complaint as if set out here in full, and

       further avers that the Defendants' actions toward her violated her right to be free of race

       discrimination in employment, in violation of Title VII of the Civil Rights Acts of 1964

       (42 U.S.C. §2000(e), et seq.) As amended by the 1991 Civil Rights Act, and 42 U.S.C.
      Case 2:19-cv-00208-MHT-SRW Document 1 Filed 03/22/19 Page 6 of 7



       §1983 and 1981-1981(a), acting under the color of state law and vulnerable for individual

       liability through 42 U.S.C. §§1983 and 1981-1981(a).

37.    As a proximate cause of Defendants afore-described actions in discriminating against

       Plaintiff Ruby Edna Thomas, due to her race, sex and/or age, Plaintiff Ruby Edna

       Thomas was injured and damaged, as more fully set forth in paragraphs 1-26 above. In

       addition, Plaintiff Ruby Edna Thomas has suffered considerable mental and ernotional

       anguish.

38.    Plaintiff avers that she has pursued and exhausted her administrative remedies.

WHEREFORE, PREMISES CONSIDERED, Plaintiff Ruby Edna Thomas prays that this

Court will grant the following relief:

           a. Judgment declaring that the Defendants discriminated against Plaintiff Thomas on

               basis of her race, sex, and/or age;

           b. An Order granting Plaintiff Thomas compensation for rights to which Plaintiff

               Thomas would have been entitled, had Plaintiff Thomas not been the victim of

               race, sex, and/or age discrimination, effective from date of Final Judgment;

           c. An award of compensatory damages, including for mental anguish, to which

               Plaintiff Thomas may be entitled;

           d. An award of punitive damages, due to the egregious nature ofthe race, sex, and/or

               age discrimination practiced against Plaintiff Thomas so openly tolerated, ratified

               and acquiesced in by the Defendants;

           e. An award of all court costs and reasonable attorney's fees, including those

               incurred for seeking administrative relief; and
      Case 2:19-cv-00208-MHT-SRW Document 1 Filed 03/22/19 Page 7 of 7



          f. Such further, other and different relief as the Court may deem appropriate and

              necessary.




                                 V41)
                             ATRICK L. AY ,JR.(ASB-2301-C45H)
                            Attorney for Plain

OF COUNSEL:

HAYS LAW FIRM
415 East Commerce Street, Suite 201
Greenville, Alabama 36037
Telephone: 334-371-4297
Fax: 334-371-4296
phaysAhays-lawfirrn.coin




             PLAINTIFF DEMANDS TRIAL BY STRUCK JURY
               ON ALL ISSUES RELATED TO THIS CAUSE

         The Plaintiff requests that the Defendants be served by Certified Mail at:

                            Dolgencorp LLC
                            Corporation Service Company Inc
                            641 South Lawrence Street
                            Montgomery, AL 36104

                            Maurice Minnifield
                            Corporation Service Company Inc
                            641 South Lawrence Street
                            Montgomery, AL 36104
